Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comment
	The claimed invention has been examined on the merits and found allowable -  as amended within the Examiner's Amendment set forth below.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A method for disinfecting contaminated seeds by application of a composition comprising: 1% hibiscus sabdariffa L. calyxes extract; 0.1% acetic acid, and 0.1 to 1.0% sodium hypochlorite,- as instantly claimed, is neither taught or reasonably suggested by the prior art particularly given the evidence of unexpected synergy between the constituent ingredients of the composition in the specified amounts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s representative Evelyn Defillo on 8 September 2021.

In the Claims
Claim 22 has been amended to read as follows:
--
22.	A method for disinfecting contaminated seeds comprising applying an effective amount of a composition to seeds in need thereof, wherein said composition comprises:
(a) 1% hibiscus sabdariffa L. calyxes extract;
(b) 0.1% acetic acid
(c) 0.1 to 1.0% sodium hypochlorite,
wherein the seeds are contaminated with foodborne bacteria selected from the group
consisting of salmonella and E. coli 0157:H7,

wherein the composition is administered to the seeds to effectively eliminate the
contamination and obtain sprouts without the foodborne bacteria.
--

Conclusion
	Claim 22 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL G FIEBIG/Examiner, Art Unit 1655